Name: Commission Regulation (EEC) No 3997/88 of 21 December 1988 amending Regulation (EEC) No 1599/84 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  economic policy
 Date Published: nan

 No L 354/28 Official Journal of the European Communities 22. 12. 88 COMMISSION REGULATION (EEC) No 3997/88 of 21 December 1988 amending Regulation (EEC) No 1599/84 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Haying regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2247/88 (2), and in particular Article 3 (4) thereof, Whereas Article 4a of Commission Regulation (EEC) No 1599/84 0, as last amended by Regulation (EEC) No 3794/88 (4), provides in respect of tomatoes for a preliminary contract between the producer and the processor to be concluded by 16 February ; whereas, for administrative reasons the date of the notifications to be made pursuant to Article 2 ( 1 ) and (2) of the abovemen ­ tioned Regulation should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Article 1 In Article 2 of Regulation (EEC) No 1599/84 of *31 January' laid down in paragraphs 1 and 2 shall be replaced by ' 15 January'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27. 2. 1986, p. 1 . (2 OJ No L 198 , 26. 7. 1988, p. 21 . (3) OJ No L 152, 8 . 6 . 1984, p . 16 . 0 OJ No L 334, 6. 12. 1988, p . 15 .